Order entered November 7, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00827-CR
                                   No. 05-16-00828-CR

                           JOHN HARRY CLOUD, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                    Trial Court Cause Nos. F93-61603-I & F93-61604-I

                                        ORDER
       On November 1, 2016, the Court received written notification from Mildred Frank that

her brother, John Harry Cloud, died on October 27, 2016. Appellant was proceeding pro se in

these appeals.

       Pursuant to Texas Rule of Appellate Procedure 7.1(a)(2), we PERMANENTLY

ABATE these appeals.




                                                   /s/   ADA BROWN
                                                         JUSTICE